John J. Dickson President and Chief Executive Officer Frontier Financial Corporation (425) 514-0774 Jon R. Johnson President and CEO Bank of Salem (503) 585-5290 BANK OF SALEM TO MERGE WITH FRONTIER FINANCIAL CORPORATION FOR $68.9 MILLION EVERETT, Washington and Salem, Oregon Frontier Financial Corporation (NASDAQ: FTBK) (“Frontier”), the $3.6 billion in assets holding company for Frontier Bank, and Bank of Salem (OTC BB: BSOG) (“Salem”), a commercial bank with assets of $210.2 million, today announced the signing of a definitive agreement for the merger of Salem with and into Frontier. “We are very pleased that Salem has made the decision to join the Frontier organization,” said Frontier’s President and CEO John J. Dickson.“Salem is one of the most profitable and efficient financial institutions in Oregon.They produce high performance results similar to Frontier.” Salem announced second quarter results on July 16, 2007, which included year-to-datenet income of $2.5 million, annualized return on average assets of 2.38%, return on average equity of 19.15% and a year-to-date efficiency ratio of 23.41%. Dickson continued, “In addition to similar financial performance to Frontier, Salem also places a high value on its employees and delivering outstanding customer service.We fully expect that this will be a very successful partnership as we will use Salem as our foundation to expand our business into the attractive Oregon market.” Terms of the agreement call for Salem shareholders to receivea fixed price of $21.00 of Frontier common stock for each share of Salem common stock at closing, provided the average closing price of Frontier for ten days prior to closing is between $21.21 and $29.17.If the average price of Frontier drops below $21.21 and assuming no stock options are exercised, Salem shareholders will receive approximately .99 shares of Frontier for the 3,263,221 shares outstanding, or a maximum number of Frontier shares issued of 3,230,589.If the average price of Frontier exceeds $29.17 and assuming no stock options are exercised, Salem shareholders will receive approximately .72 shares of Frontier for each share of Salem, or a minimum number of Frontier shares issued of 2,349,519.Options to purchase Salem’s common stock will becashed out at closing.Based upon the price range of Frontier stock between $21.21 and $29.17, the total value of the stock consideration and options is approximately $68.9 million.This represents13.8 times the last 12 months earnings and 250.6% of Salem’s June 30, 2007 stockholders’ equity. “We are very excited to join the Frontier Bank team,” said Jon R. Johnson, President and CEO of the Bank of Salem.“As we considered strategic alternatives, it was clear that a combination with Frontier is agreat long-term choice for our shareholders, customers and employees.With the benefit of Frontier’s expanded resources and a broader array of commercial bank products and services, our team will be better equipped to serve our existing customer base and communities for years to come.This transaction also provides our shareholders with enhanced liquidity, a quarterly cash dividend and the opportunity to hold shares in one of the premier banking franchises in the Northwest.” Followingthe merger, Jon R. Johnson, Salem’s President and CEO will continue as Senior Vice President and Regional Manager,Larry A. Johnson, Salem’s Executive Vice President and Chief Credit Officer will continue as Senior Vice President andRegional Credit Administrator, and David L. DeSemple, Salem’s Vice President of Operations will continue as Vice President and Regional Operations and Human Resource Manager.All employees of Salem are expected to be retained in the merger. The transaction, which is expected to be accretive to Frontier’s 2008 earnings, is anticipated to be completed in the fourth quarter of 2007, pending receipt of Salem’s shareholder approval and regulatory approvals.In connection with their approval of the definitive agreement, the directors, executive officers and principal shareholders of Salem, who collectively own 64.65% of its shares outstanding, have each entered into a voting agreement in favor of the transaction. About Frontier Financial Corporation Frontier is a Washington-based financial holding company providing financial services through its commercial bank subsidiary, Frontier Bank.Frontier offers a wide range of financial services to businesses and individuals in its market area, including investment and insurance products.Frontier operates45 offices in Clallam, Jefferson, King, Kitsap, Pierce, Skagit, Snohomish, and Whatcom counties.More information can be found at www.frontierbank.com. About Bank of Salem Bank of Salem provides a variety of financial services to individuals and corporate customers through its three branches operating as Bank of Salem, Bank of Portland and Bank of Tigard, Oregon.Founded in 1991, Bank of Salem specializes in financing construction projects and commercial real estate.
